     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 1 of 46
                                                                        1




 1                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
 2

 3

 4                                          )
      UNITED STATES OF AMERICA,             )
 5                                          )
                Plaintiff,                  )
 6                                          )   Criminal Action
      v.                                    )   No. 17-cr-10170-RWZ-1
 7                                          )
      GREGORY CARTER,                       )
 8                                          )
                Defendant.                  )
 9                                          )

10

11                    BEFORE THE HONORABLE RYA W. ZOBEL
                         UNITED STATES DISTRICT JUDGE
12

13
                                     SENTENCING
14

15
                                 November 13, 2018
16                                   10:01 a.m.

17

18
                   John J. Moakley United States Courthouse
19                             Courtroom No. 12
                              One Courthouse Way
20                        Boston, Massachusetts 02210

21

22
                             Linda Walsh, RPR, CRR
23                          Official Court Reporter
                   John J. Moakley United States Courthouse
24                       One Courthouse Way, Room 5205
                          Boston, Massachusetts 02210
25                           lwalshsteno@gmail.com
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 2 of 46
                                                                      2




 1    APPEARANCES:

 2    On Behalf of the Government:

 3          UNITED STATES ATTORNEY'S OFFICE
            By: AUSA Kenneth G. Shine
 4          One Courthouse Way, Suite 9200
            Boston, Massachusetts 02210
 5          617-748-3686
            kenneth.shine@usdoj.gov
 6

 7    On Behalf of the Defendant:

 8          HEDGES & TUMPOSKY, LLP
            By: Jessica Diane Hedges, Esq.
 9          50 Congress Street, Suite 600
            Boston, Massachusetts 02109
10          617-722-8220
            hedges@htlawyers.com
11

12    ALSO PRESENT:    Maria D'Addieco, U.S. Probation

13

14

15                     Proceedings reported and produced
                        by computer-aided stenography
16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 3 of 46
                                                                          3




 1                                      INDEX

 2    WITNESS                              DIRECT    CROSS REDIRECT RECROSS

 3    KIM HANTON

 4          By Ms. Hedges                       11
            By Mr. Shine                                24
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 4 of 46
                                                                             4




 1                            P R O C E E D I N G S

 2              THE CLERK:    This is United States versus Gregory

 3    Carter, and it's Criminal 17-10170.

 4              If I could ask counsel to please identify themselves

 5    for the record, please.

 6              MR. SHINE:    Your Honor, good morning.

 7              Kenneth Shine.     I represent the United States of

 8    America today.

 9              MS. HEDGES:    Good morning, Your Honor.

10              Jessica Hedges for Mr. Carter.       Mr. Carter is present.

11              THE DEFENDANT:     Good morning, Your Honor.

12              THE COURT:    Good morning.     Do be seated.

13              Ms. Hedges, I had a message about one of Mr. Carter's

14    friends who couldn't get in because they didn't have ID.         Has

15    that been resolved?

16              MS. HEDGES:    I had texted --

17              THE COURT:    I put the task to you to resolve it.

18              MS. HEDGES:    Okay.

19              THE CLERK:    They did?    I wish they called me.     I would

20    have gone down there.     I didn't know that.

21              MS. HEDGES:    I had texted --

22              THE COURT:    Has it been resolved?

23              MS. HEDGES:    I don't think it has.

24              THE COURT:    What can we do?

25              MS. HEDGES:    Shall I -- I could run down there or
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 5 of 46
                                                                             5




 1    maybe -- are the marshals going to respond to someone other

 2    than me if I --

 3              THE COURT:    I don't know.     Lisa, can you take care of

 4    it?

 5              THE CLERK:    Judge, you know what?      I'll call the front

 6    desk.

 7              THE COURT:    That's a good idea.     We'll just do that.

 8              MS. HEDGES:    The person's name is Anthony Mendosa.

 9              THE CLERK:    Okay.

10              MS. HEDGES:    Thank you, Your Honor.

11              THE CLERK:    I just have to -- hold on.

12              COURT OFFICER:     Do you want me to go down and get him,

13    Judge?

14              THE CLERK:    Thank you.    Could you?

15              COURT OFFICER:     Yes.

16              THE COURT:    Thanks very much.

17              THE CLERK:    Oh, I have the number.      Oh, he's gone.

18              MS. HEDGES:    I also have one more letter that I

19    received this morning, if I could just pass that up,

20    Mr. Carter's -- there's a copy for you -- sponsor.          Thanks.

21              MR. SHINE:    I just -- I didn't get the sentencing memo

22    until last night.     I'm just seeing this today, so there's

23    nothing I can say.

24              THE COURT:    You're a fast reader.

25              MR. SHINE:    I could be.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 6 of 46
                                                                              6




 1              THE COURT:    While we wait, Ms. Hedges, do you have any

 2    witnesses that you want to present?

 3              MS. HEDGES:    Your Honor, I do have Kim Hanton, who is

 4    the director of the Meridian House, present, if Your Honor

 5    wanted to hear from her.

 6              THE COURT:    Well, it's up to you.

 7              MS. HEDGES:    Yes.    If Your Honor is inclined, yes.

 8              THE COURT:    I suppose we can proceed even while we're

 9    waiting for whoever.

10              MS. HEDGES:    Yes.

11              THE COURT:    There were a number of objections to the

12    presentence report:     Objection 1, having to do with aliases,

13    and Objection Number 2, having to do with what exactly happened

14    at the time of this robbery.       I will note the objection, but I

15    don't think that I will order Probation to change anything

16    since Mr. Carter isn't so very clear about what did happen.

17              With respect to Objections 3 and 4, which have to do

18    with the interpretation of the guidelines as well as the

19    Supreme Court's pronunciamento on violent crime, those

20    objections are overruled.       I think Probation is correct in its

21    assessment of how to read the guidelines.         So those objections

22    are overruled.

23              And Objection 5, I am not exactly sure what to do

24    about this.

25              You have retrieved our witnesses and attendants.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 7 of 46
                                                                            7




 1    Thank you very much.

 2              THE CLERK:    Thank you.

 3              MS. HEDGES:    Thank you.

 4              Your Honor, just to be clear, on Objection 4,

 5    regarding the firearm, that is overruled as well?

 6              THE COURT:    Yes.

 7              MS. HEDGES:    Okay.

 8              THE COURT:    And Objection 5 also has to do with prior

 9    criminal history and the alleged inaccuracy of it.          I don't

10    know what to do about that other than the fact that Probation

11    relies on CORI and we have relied on it in response as well.

12    So the objection is noted, but I'm not going to tell them to

13    change anything.

14              Objection 6 is the result of the earlier objections.

15    To the extent that they were overruled, so is Objection Number

16    6.   So that takes care of the objections.

17              Now, I think I have Mr. Shine's original sentencing

18    memo, Ms. Carter's original -- Ms. Hedge's original sentencing

19    memo as well as her new one which has also attached to it a

20    number of exhibits and letters, and the exhibits include the

21    statement about Meridian House and how -- its purpose and how

22    it works, a letter from Kimberley Wabik, who is an outpatient

23    clinician and who has assisted Mr. Carter or treated him, and a

24    letter from the case manager at Meridian House, Mr. Brian

25    McCarthy, as well as the letter -- a letter from Toye Tavares
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 8 of 46
                                                                              8




 1    and Patricia Tavares which came a year ago, but I'm treating it

 2    as available today, and a letter from Mister -- another letter

 3    for Mr. Carter from Douglas Benton, as well as a letter by

 4    Mr. Carter which I assume you assisted with --

 5              MS. HEDGES:    I did not --

 6              THE COURT:    -- or somebody did.

 7              MS. HEDGES:    -- no.

 8              THE COURT:    In any event, I have read them all, and I

 9    thank you for their submission.

10              Mr. Shine, I will hear your recommendation.

11              MR. SHINE:    Your Honor, the Government, U.S. Probation

12    concluded that Mr. Carter, who stands before you today, is a

13    career offender.     He committed the instant offense while on

14    supervised release for bank robbery.        That particular day he

15    actually went to a Suboxone clinic, received treatment, and

16    then went out and robbed a bank.       I see no other solution to

17    this.

18              Briefly reviewing his record, which I think I have to

19    do.   At age 17 he was convicted of armed robbery; at age 17,

20    another armed robbery; age 21, assault and battery of a police

21    officer with a dangerous weapon; age 25 -- this is 1994 --

22    armed robbery; 1984, armed assault in a dwelling.          His record

23    is prolific.

24              This is exactly -- no, I appreciate the guidelines

25    advisory, but it's a starting point.        I see no reason that
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 9 of 46
                                                                                9




 1    we're moving off the starting point.        He has a prolific

 2    criminal record with outrageous numbers of violent crimes.

 3    This Court has responsibilities to me and to the public at

 4    large to prevent a person like Gregory Carter being on the

 5    street.

 6              He is on supervised release in this Court with Judge

 7    Wolf.   He receives a sentence of 151 months, and what does he

 8    do when he gets out?     Within months of being out, he goes back

 9    on drugs, and he goes back to robbing banks.         This is what he

10    does for a living.     He puts the public at risk.       He puts the

11    tellers at risk.     He puts you at risk.     He puts me at risk.

12    And there's no excuse.      There's just no excuse.

13              I'm a compassionate person, I believe that I sincerely

14    am, but I don't know what to tell you is going to ensure the

15    safety of the public other than a lengthy period of

16    incarceration.    Going through again:      Larceny, assault, assault

17    dangerous weapon, drug offenses, larceny, unlawful possession

18    of drugs, unarmed robbery.      There's no stopping him.        His

19    entire life has been -- and he has had tremendous

20    opportunities, twice having been convicted in this very

21    building, to be on supervised release with the best people that

22    there are, and he still fails.       I don't know what has changed

23    to date that you would think that his situation will change,

24    that he will not go back and commit more crimes.

25              And we say, well, we have supervised release.           If he
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 10 of 46
                                                                              10




 1    commits more crimes, we can always drag him in.          Well, we're

 2    dragging him in.     He's here on supervised release, and he's

 3    committing more crimes, and he still has to deal with Judge

 4    Wolf on that particular matter, where he is facing in the

 5    guidelines, he is facing a 21 to 27 months sentence which is

 6    ordered to be served consecutive to a sentence you provide

 7    here.   I don't see any gray area.

 8                He seems to have done very well, and the Court can

 9    take that -- he has done well during this very limited window

10    that the Court has extended him to be out.         He was locked up.

11    He was out on a very limited window with very little structure,

12    and literally his sentence was thrown against the wall on a

13    particular day in December of last year why he should be out.

14    Probation didn't weigh in on it.        The Government didn't weigh

15    in on it.    It's just a willy-nilly thought process.

16                I just don't see any other reason.      You have

17    responsibilities.     He is a career offender.      He continues to

18    commit crimes.     He does whatever he wants whenever he wants,

19    and we, the public, you, me, Probation, Ms. Hedges, we are the

20    ones who pay the price.      He walked into a bank.      He stole

21    $6,129.    The Government's recommendation is severe.            I

22    recommend a period of imprisonment of 151 months.          To date he

23    has done seven months of 151 months.        Not even 10 percent of

24    his sentence.     He's done seven months of a sentence.          It's

25    unacceptable.     I'm asking for a period of imprisonment of 151
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 11 of 46
                                                                        11




 1    months, supervision for three years to follow, restitution in

 2    the amount of $6,129, and a mandatory $100 special assessment.

 3    I see nothing in the pleadings, Your Honor, I see nothing which

 4    should change or alter your view on this particular matter.

 5               Thank you.

 6               THE COURT:    Ms. Hedges?

 7               MS. HEDGES:    Your Honor, would you like me to call

 8    Ms. Hanton now or at the conclusion of my opening?

 9               THE COURT:    It's up to you.

10               MS. HEDGES:    Okay.   Ms. Hanton.

11               THE COURT:    We usually do it over there.

12               (Ms. Hanton approaches the witness box.)

13               THE CLERK:    Judge, do you want me to swear her?

14               THE COURT:    Yes.

15               THE CLERK:    Could I just -- thank you.

16               (Witness was sworn.)

17               THE CLERK:    Could you please state your name, spelling

18    your last name for the record, please.

19               THE WITNESS:    Kim Hanton, H-a-n-t-o-n.

20               THE COURT:    Thank you.    Please be seated.

21               KIM HANTON, having been duly sworn by the Clerk, was

22    examined and testified as follows:

23                               DIRECT EXAMINATION

24    BY MS. HEDGES:

25    Q.    Good morning.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 12 of 46
                                                                           12




 1    A.    Good morning.

 2    Q.    Where do you work?

 3    A.    I work for North Suffolk Mental Health Association.

 4                THE COURT:   Could you pull the microphone down a

 5    little.

 6                THE WITNESS:   Certainly.    Better?

 7                THE COURT:   There you go.    Yes.   Thank you.

 8    Q.    What is your profession?

 9    A.    I'm the director of addiction services for North Suffolk,

10    which means that I oversee the continuum of care for this

11    not-for-profit behavioral health agency.

12                THE COURT:   I'm sorry.    You are director of addiction

13    services?

14                THE WITNESS:   Services, yes.

15                THE COURT:   This is at Meridian House?

16                THE WITNESS:   Meridian House is one of my many

17    programs.

18    BY MS. HEDGES:

19    Q.    When you say "many programs," what other programs do you

20    work with?

21    A.    I have a continuum of care that goes from prevention,

22    intervention, treatment, and aftercare planning.          So there's a

23    variety of treatment within a continuum.

24                THE COURT:   I'm sorry.    What is the name of the outfit

25    that you work for?
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 13 of 46
                                                                             13




 1                   THE WITNESS:   North Suffolk Mental Health Association.

 2    A.      Did I answer your question?

 3    Q.      Yes.

 4                   And how long have you worked in the addiction

 5    services field?

 6    A.      Over 30 years.    I've been with North Suffolk for 30 years.

 7    Q.      And what training do you have in -- supporting you in that

 8    work?

 9    A.      I have a bachelor's degree in psychology.       I am a licensed

10    alcohol and drug counselor for the Commonwealth of

11    Massachusetts.       And I have many certifications throughout the

12    years in numerous trainings.        I have been sworn in as an expert

13    witness both in Federal- and State-level courts.

14    Q.      And in addition to your work with North Suffolk Mental

15    Health, do you do consulting with other organizations, State or

16    Federal?

17    A.      I actually consult with CARE, Court Assisted Recovery

18    Efforts, for the United States Probation.         And I also consult

19    with many municipalities on post-overdose response teams.         I

20    co-designed the PORT which is actually being implemented in

21    Chelsea, Revere, and Boston for the teams that are going out

22    and doing post-overdose response.        And I'm also on the Board of

23    Health in many communities.        So it's -- there's been a variety

24    of different things that I've done through the years.

25    Q.      So I'm going to focus now a little bit on the Meridian
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 14 of 46
                                                                          14




 1    House.    The Meridian House, what is it?

 2    A.    Meridian House is a 30-bed coed residential therapeutic

 3    community.    It's not -- it's been in operation for over 65

 4    years, and what a therapeutic community is is it really works

 5    on identifying behaviors and supporting people in changing

 6    their behaviors, because the addiction is really only the

 7    beginning, and it really takes into account the whole

 8    behavioral aspects of folks and really working with them and

 9    supporting changing of thinking.

10    Q.    And how does a person who is a resident at the Meridian

11    House progress through the Meridian House?

12    A.    We have a five-level tier system, and how we review it

13    from a clinical perspective is we look at Prochaska and

14    DiClemente stages of change, and that is how the

15    assessment -- that's the assessment tool that's being used

16    throughout this whole process, reviewing people's stages of

17    change and their commitment to change, and then they move on

18    through the tier system which starts off at an evaluationary

19    phase, and you earn privileges by providing responsibilities.

20    Does that answer -- does that answer?

21    Q.    Yes.

22                 Do you accept everyone into the Meridian House?

23    A.    No.    You need to have some motivation, you know, to do the

24    work coming in right from the get-go.        Now, what that means

25    sometimes can be, you know, just somebody identifying
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 15 of 46
                                                                             15




 1    motivation, but within the evaluationary phase of treatment

 2    there, you usually really tease out whether somebody really

 3    wants to do the work and is committed to making the changes

 4    that are necessary.

 5    Q.    And how long does the program typically take?

 6    A.    At least a year.

 7    Q.    And why is that, that it takes so long?

 8    A.    Because we're really reviewing the changing in thinking

 9    which is very challenging, and we incorporate so many different

10    pieces into providing this clinical support.          We work with

11    motivational interviewing, we work with CBT, we even do some

12    model rationalization thinking changing.         So it's really, you

13    know, identifying the individual and working with them

14    individually, because everybody brings different things to the

15    table.

16                We also work with MAT, which is medication for

17    addiction treatment.      We do a lot of work with outpatient

18    clinics, and as you heard, Kimberley Wabik is an outpatient

19    therapist that works within our system.         So we treat the person

20    as a whole.    So we really want to help heal them, you know,

21    from the inside out.      So that's why it takes a tremendous

22    period of time.     That's why Meridian House is dedicated to this

23    year-long commitment in keeping people and really working with

24    people during that year.

25               THE COURT:    Excuse me.    You said at least a year.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 16 of 46
                                                                            16




 1    What's the maximum?

 2               THE WITNESS:    Well, it depends because it's

 3    individualized, and we have to present a clinical case to the

 4    funders each time it comes up for re-evaluation.          So it's a

 5    nine-months to a year program, but I very rarely see somebody

 6    going through all of these stages in nine months.          So once

 7    somebody hits a year -- the funders are really looking at us

 8    because they really want to ensure that people are really

 9    progressing and that they're not just putting their money, you

10    know, to no use.     So it's really working hard at making sure

11    that once they hit that year mark that all the other systems

12    are in place for them.      So when I'm talking about a year, I'm

13    talking about a little over a year, maybe, being at the house,

14    but then really working with them for their aftercare planning

15    and really making them part of our treatment modality.

16               THE COURT:    When is Mr. Carter's year up?

17               THE WITNESS:    I believe it's December 18th, there or

18    around.

19               THE COURT:    And when does the process begin of

20    deciding whether he should stay there longer?

21               THE WITNESS:    It's already in the works.      So

22    Mr. Carter's levels, you know, within the house is he's moving

23    towards putting a plan in place to support his aftercare, which

24    I will make the recommendation, you know, if the Court, you

25    know, asks for that.      Right now where we're at is his case
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 17 of 46
                                                                         17




 1    manager is working with him in preparation, as well as the

 2    outpatient clinician and the rest of the team in the house.       So

 3    this actually really begins probably at Level 3 in the house,

 4    that you're really kind of working with, you know, your ideals

 5    and what is going to be the best fit for you after you leave

 6    this house.    We attach coaches to you.       We work on sober

 7    housing that's appropriate.       We help you find whether it's

 8    vocational training or education or work, you know, depending

 9    on what your level is at, you know, where you're at

10    individualized.     So we've already begun that with Mr. Carter.

11    BY MS. HEDGES:

12    Q.    And speaking specifically about Mr. Carter, in terms of

13    his long-term planning, has he expressed an interest, and have

14    you in working with him and his team expressed an interest in

15    long-term -- continued long-term residential treatment?

16    A.    I believe at this point Mr. Carter -- what we look at for

17    Mr. Carter is to do a transitional plan which would include

18    oversight and sober housing as well as intensive outpatient

19    care, and we really would support a vocational piece to this

20    and an employment piece to this, but treatment is an ongoing

21    piece to your journey when you're healing from the disease of

22    addiction.    So this isn't something one and done.        It's

23    something -- this is a journey for the rest of your life, if

24    you do so commit to this.       And it's the only way you are going

25    to be able to influence change in your thinking is treatment,
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 18 of 46
                                                                             18




 1    ongoing treatment.     It will look different at different times

 2    in life, but it is a journey and it is a commitment to change

 3    ongoing.

 4    Q.    And the Meridian House, is it -- are you familiar with

 5    other treatment programs in the city?        Do you have some

 6    familiarity?

 7    A.    Yes, I am.

 8    Q.    Are you aware of Meridian House -- Meridian House's

 9    reputation in terms of the rigor or the challenging nature of

10    that program?

11    A.    Absolutely.    Meridian -- the reason why people are

12    challenged by accepting themselves into Meridian House is

13    because the work that we do is changing the thinking.            And it's

14    really taking little tiny behaviors and bringing them to your

15    attention because, as I stated, we work on a stages-of-change

16    model.    And I don't believe that every treatment facility

17    really scrutinizes the behavioral aspect to the disease of

18    addiction, and it's really an important piece in order to

19    change your thinking.

20                You can stop using drugs and, you know -- and people

21    believe that you're okay at that point, but that's inaccurate.

22    Just not using is never enough.       You have to really look at

23    yourself as a whole human and really determine why you began

24    using from the beginning and incorporate different coping

25    strategies to deal with life on life's terms.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 19 of 46
                                                                          19




 1                 When somebody has developed substances as a coping

 2    strategy through their life, it's very challenging to

 3    incorporate changing of thinking, and that's a very, very

 4    important piece for us at Meridian House, and that's why we

 5    work so closely with very small, little behavioral changes that

 6    we hold people accountable for.       So some people out there in

 7    this great big world see this as punitive, but we see it as an

 8    opportunity because we really do bring people back down, you

 9    know, to a primitive level of thinking and really trying to

10    help support changing of thinking.

11    Q.    So, for instance, do residents get demoted, so to speak,

12    back to another level for small deviations like, for instance,

13    going into a store to buy gum when that wasn't on their planned

14    route?

15    A.    Yes.

16    Q.    And, again, why is that?

17    A.    Because that's a small rule within our home, and if you

18    cannot wrap your head around small rules that are very easy to

19    comply with, this greater picture out here can be quite

20    challenging.    So that being said, for those of us that have

21    been committed, you know, to a different type of lifestyle and

22    our thinking is committed to the law and abiding by it, when

23    people are using substances, their thinking is survival, and

24    their addiction wants to survive, so they change that thinking

25    to keep that disease alive.       So you really do have to take a
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 20 of 46
                                                                            20




 1    look at these little, tiny behaviors and really have them

 2    connect the dots.      Some people don't really understand why is

 3    that so bad?    So, I walked into a store.       What does the left

 4    have to do with the right?       Well, it has a great deal to do

 5    with your thinking, and it's really about taking the time and

 6    taking the opportunity to support the changing of thinking.

 7    And that's what I think Meridian House does very, very well,

 8    and I'm very proud of it.

 9    Q.      So you mentioned that you work with outside treatment

10    providers while residents are with you.         When residents

11    graduate from the program, if they graduate from the program,

12    do those outside treatment networks stay in place typically or

13    can they stay in place?

14    A.      Absolutely.    And for the most part, we try to keep it

15    in-house, not outside.      So when we're talking about somebody

16    that's outside treatment -- well, for Mr. Carter, Mr. Carter's,

17    his outpatient treatment is internal.        It is within the North

18    Suffolk system.       So, yes, he gets outpatient treatment in our

19    outpatient clinics, but it's within the North Suffolk system.

20    But even if it's not, yes, we collaborate.         We assign coaches,

21    you know, at a certain level so that they'll follow somebody

22    into their transitional phase of recovery and really work with

23    them, you know, because if they identify their thinking is

24    changing somewhat, you know, they're really able to bring it

25    back.    We also have an alumni group.      We have a transitional
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 21 of 46
                                                                               21




 1    group.    We do a great deal of things to keep people attached to

 2    programming and to really provide the support that's necessary

 3    to combat this disease every day.

 4    Q.    And focusing in on treatment and focusing in on

 5    Mr. Carter, during Mr. Carter's time at the Meridian House, has

 6    he engaged in treatment?      You mentioned outside treatment

 7    providers, but what about within the house; are there groups in

 8    the house?

 9    A.    Yes.   Mr. Carter has engaged in treatment inside the

10    house, outside the house.       If you'd like, I'll give you an

11    example of what I've seen, and I think it's important and

12    that's why I'm here today.       I don't always do this.         Ms. Hedges

13    knows that and so don't the folks from Meridian House, but

14    Mr. Carter definitely -- he came into Meridian House in a

15    contemplative stage of change, which means that he was already

16    amenable to taking a look at where substances has brought his

17    decision-making.

18                 That being said, that doesn't mean you don't go right

19    back into the ambivalence and denial that exists within the

20    stages of change.     And there were times that Mr. Carter

21    struggled in really identifying what we were identifying as

22    behaviors and why one had to do with the other, but he really,

23    you know, took this experience and, you know, he took the

24    punches when they came.

25                 You know, when Mr. Carter made decisions that he felt
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 22 of 46
                                                                                22




 1    at times were punitive in what we provided as a learning

 2    experience for him, he took the time to step back and really

 3    try to understand, and I have seen it over and over again.

 4    Help me understand what this means for me.         I don't get it.

 5    You know, what does me going into the store, getting a pack of

 6    gum or me allowing somebody who I'm responsible for to walk

 7    across the street and talk to somebody else or me accepting,

 8    you know, $10 in the community from a friend of mine?            All of

 9    these little, tiny behaviors were things that we intervened.

10                And approximately six weeks ago I sat down with

11    Mr. Carter, who was extremely challenged at this time in a

12    very, very painful part of his journey, and I call it my a-ha

13    moment because I received that from Mr. Carter and I don't

14    receive that all the time.       His connect to his behavior just

15    became so apparent visually.       He was able to kind of take a

16    look at things.     He broke down.    He had a really hard time.      He

17    said at that point "This is the most painful experience I've

18    ever had in my entire life, just really understanding what I

19    have to do and the changes that I have to make," and that was

20    an a-ha moment.

21    Q.    And you mentioned that you don't always see that.           So is

22    it frequent that individuals will leave the program after one

23    month, two months, three months?        Is that something that

24    happens?

25    A.    We do not keep people.      It's not a locked facility.       They
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 23 of 46
                                                                        23




 1    can leave anytime they want and, you know, our success rate in

 2    having people maintain and stay through an entire journey at

 3    Meridian House isn't the best record in the state, but for

 4    those that do remain and graduate Meridian House, I can testify

 5    they are wonderful people in society, and they're giving back

 6    tremendously and a number of them work directly for me.

 7    It's -- and work for many other agencies.

 8    Q.    So those people -- many people who graduated from the

 9    Meridian House come back to work with others who are struggling

10    with their addictions --

11    A.    Yes.

12    Q.    -- am I understanding correctly?

13    A.    Yes.

14    Q.    So in your sort of supervision of the Meridian House and

15    working with Mr. Carter, are you supervising other people who

16    are working with Mr. Carter?

17    A.    Yes, that's what I do.

18    Q.    And who are the people who are working on a day-to-day

19    basis with Mr. Carter, not their names but their roles?

20    A.    He has a team.     They consist of recovery coaches, case

21    managers, counselors, and we have licensed clinicians that are

22    in the home as well, and a nurse, a registered nurse is present

23    there as well.

24    Q.    And so, in terms of that sort of future planning with

25    Mr. Carter, you said he's in a stage of doing that right now.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 24 of 46
                                                                           24




 1    Is -- through that process has he or has the team identified a

 2    particular program?        Are you that far along or are you just in

 3    the initial phases?

 4    A.    I don't want to testify to the exact process because that

 5    is something that he works directly with his case manager.       I

 6    did see that they're working towards identifying appropriate

 7    sober housing in the community, you know, with treatment

 8    attached that he'll have access to, along with, you know,

 9    looking at some work.       I do think that this situation has been

10    something that, you know, has challenged anybody from moving

11    toward and making, you know, stronger decisions on the

12    transitional plan.

13                 MS. HEDGES:    I have no further questions.

14                 THE COURT:    Any cross-examination?

15                 MR. SHINE:    Please.   Thank you, Your Honor.

16                                 CROSS EXAMINATION

17    BY MR. SHINE:

18    Q.    So you work pretty closely with Attorney Hedges in this

19    case, correct?

20    A.    Yes.

21    Q.    And you have worked with her on other cases before?

22    A.    Yes.

23    Q.    So this wasn't the first time Attorney Hedges came to see

24    you regarding an individual?

25    A.    No.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 25 of 46
                                                                         25




 1    Q.      When did she first contact you in this case?

 2    A.      October, November of last year.

 3    Q.      Just before Mr. Carter's sentencing, correct?

 4    A.      I'm not really sure.    It was to get Mr. Carter into

 5    Meridian House so I'm -- I don't have dates in front of me.

 6    Q.      And did she provide you Mr. Carter's criminal record and

 7    go over the different things, his background and history?

 8    A.      She did.

 9    Q.      It's fair to say over the last 45 years he's been in

10    prison at least 10 to 12 different times, correct?

11    A.      Correct.

12    Q.      And in a lot of these situations he receives probation,

13    correct?

14    A.      I don't have it in front of me, but I did see his CORI.

15    Q.      You can assume that a person who is in prison receives

16    some sort of probation and counseling, and that just hasn't

17    seemed to work, correct?

18    A.      I'm not -- like I said, I don't have that CORI in front of

19    me to go over it.

20    Q.      That's common sense.    A person gets out of prison and

21    commits another crime again, having been in prison and on

22    probation and having counseling and drug counseling, and goes

23    back to do the same offense again, you would say it doesn't

24    work?

25    A.      That time didn't work.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 26 of 46
                                                                           26




 1    Q.    And if I were to tell you in 1974 he got 15 years for

 2    armed robbery; and in 1975 he got 15 years for armed robbery;

 3    1978, he got a year for assault with a dangerous weapon; 1978,

 4    he got a year for assault and battery of a police officer;

 5    1980, he got convicted of armed robbery, 10 to 15 years; '81,

 6    unarmed robbery, 10 to 15 years; '82, armed robbery, 10 to 15

 7    years; '83, assault, 10 to 15 years; then in 1992 he was

 8    convicted of four counts of bank robbery here in this Court

 9    where he received supervised release and a sentence of 90

10    months imprisonment; and then in '03, ten years after he got

11    out, another bank robbery where he received 151 months.          So you

12    would say that counseling and the probationary periods of time

13    hasn't worked?

14    A.    That counseling, apparently that counseling.

15    Q.    That's fair to say, over the last 45 years nothing has

16    worked.    Is it fair to say the only time he doesn't commit

17    crimes, violent crimes on people, like you and me and Judge

18    Zobel and Probation, all these fine people, is when he's locked

19    up in jail?

20               MS. HEDGES:    Objection.

21    Q.    He doesn't commit crimes when he's locked up in jail?

22    A.    I don't know that.

23    Q.    Okay.   So what's going to stop him now from committing

24    more crimes if we let him out?

25               MS. HEDGES:    Objection.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 27 of 46
                                                                         27




 1               THE COURT:    What's the question?

 2    Q.    What's going to stop him from committing another crime if

 3    he gets released today?

 4               THE WITNESS:    Do you want me to answer it?

 5               THE COURT:    You can.    If you can answer it, fine.

 6               THE WITNESS:    Yes, sure.

 7    A.    I think that, as I said, Mr. Carter's changing in his

 8    thinking was imperative.

 9    Q.    So let me ask you a question because I don't know the

10    answer.    I didn't know you were coming today, and I'm sorry I'm

11    not better prepared.      I wasn't notified until today.

12                What is Suboxone?

13               THE COURT:    What is what?

14               MR. SHINE:    Suboxone.

15    A.    It's a medication for opioid addiction.

16    Q.    And what does it -- so why would a person take Suboxone?

17    A.    If they were addicted to opioids.

18    Q.    What would it do to a person's mindset?         Is it a

19    beneficial drug?

20    A.    It appears to be, but I'm not a doctor, so I'm not going

21    to testify on the brain chemistry of Suboxone.

22    Q.    You don't give Suboxone at your facility?

23    A.    We provide evaluations for Suboxone when determined

24    appropriate.

25    Q.    So if a person is using Suboxone, are they more likely to
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 28 of 46
                                                                       28




 1    commit crimes or less likely or you just don't know?

 2    A.    I don't.

 3    Q.    Mr. Carter, to your knowledge, is he taking Suboxone?

 4    A.    No, he is not.

 5    Q.    Would it surprise you to know that on the day of this

 6    robbery when he walked into a bank, he had just come from a

 7    Suboxone clinic?     Did you know that?

 8    A.    Well, I heard you say it.

 9    Q.    Answer my question.

10    A.    I heard you say it.      That's all I know.

11    Q.    You didn't know that prior to today?

12    A.    No.

13    Q.    For some reason Attorney Hedges didn't talk to you about

14    that or didn't mention that to you?

15    A.    No.

16    Q.    Do you know when he walked into this bank he had a ski

17    mask on, dark pants, gloves?

18    A.    Yes.

19    Q.    You knew that?

20    A.    I did.

21    Q.    What's the purpose of wearing a ski mask, pants, gloves on

22    your hands and fingers?       What's the purpose of that?

23                 MS. HEDGES:   Objection.

24                 THE COURT:    If she knows, she can tell us.

25    A.    I don't know.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 29 of 46
                                                                            29




 1    Q.    Let's be honest.     It's so the person who you were robbing,

 2    the poor bank teller, doesn't know who you are, correct?

 3    A.    That could be.

 4    Q.    And so you don't leave fingerprints, correct?

 5    A.    Once again, that could be.

 6    Q.    If you went to jail for a long period of time -- if I told

 7    someone I went to jail for a long period of time and it was

 8    based on a fingerprint analysis, that person would be thinking

 9    about that, gee, I don't want to leave fingerprints, correct?

10    A.    You can say that.

11    Q.    I am going to say it.      And would it be fair to say that's

12    a conscious thought process, not sort of random, crazy thing to

13    do, correct?

14    A.    Do you want me to answer that with my full statement?

15    Q.    Just answer the question I just asked you.         Here's how it

16    works.    I ask questions --

17    A.    Okay.    But I --

18               THE COURT:     If you have a problem, tell me, and I will

19    instruct the witness.

20               THE WITNESS:    I would like to answer it fully, my

21    opinion, because I think that's what he was asking me.           I don't

22    want to just do a yes or no.       Is that okay, Your Honor?

23               THE COURT:     I don't know that the question called for

24    an opinion.

25    Q.    Would you say, yes or no, if a person plans something out,
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 30 of 46
                                                                           30




 1    goes to measures, wearing gloves, to obscure their identity,

 2    that involved some degree of planning, thought process?

 3    A.    Yes.

 4    Q.    As opposed to just randomly walking into someplace in a

 5    depraved state or a manic state and just robbing somebody;

 6    there is a thought process involved?

 7    A.    It could be.

 8    Q.    Okay.   Well, it's more likely than not.        You wear plastic

 9    gloves when you go to rob a bank, you don't want them to get

10    your fingerprints, right?

11    A.    Uh-huh.

12    Q.    And you know he was on supervised release in this very

13    Court when he committed this new crime?

14    A.    I do.

15    Q.    So everything that this Court had been doing to help him

16    apparently didn't work?

17    A.    That appears that way.

18    Q.    And since he's been in your care at Meridian House, has he

19    had any episodes or incidents?

20    A.    Of what?

21    Q.    Testing positive for medication or drugs.

22    A.    No.

23    Q.    Any -- I do note on -- you say on one of your -- he

24    entered a Level 2 and then he deviated from his approved

25    schedule without prior permission.        What does that mean?
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 31 of 46
                                                                             31




 1    A.      That was a situation where he went into a store and got a

 2    pack of gum.

 3    Q.      Did you notify Probation of that?

 4    A.      I'm sure.

 5    Q.      I'm asking you if you --

 6    A.      Me personally, no.   That's the programming.      I don't do

 7    that level of care.

 8    Q.      So while he's on care, he deviates from the program and

 9    goes into a store, correct?       You told him not to do it?

10    A.      Correct.

11    Q.      He did it?

12    A.      He did.

13    Q.      And you didn't notify Probation of that during the

14    release?    Yes or no.

15    A.      I can't answer whether Meridian House did that or not.

16    Q.      If I told you they weren't notified --

17    A.      Excuse me.

18    Q.      If I told you the Court was never notified, would that

19    surprise you?

20    A.      It's not unusual because it's a behavior that we deal

21    with.

22    Q.      In Mr. Carter's case, for the purposes of sentencing, do

23    you think he should do any jail time on this particular case?

24    Your opinion.

25                MS. HEDGES:   Objection.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 32 of 46
                                                                            32




 1                THE COURT:    The objection is sustained.

 2    Q.    Do you believe in jail?

 3                MS. HEDGES:   Objection.

 4                THE COURT:    Sustained.

 5    Q.    Do you believe in incarceration at any point?

 6                MS. HEDGES:   Objection.

 7                THE COURT:    Well, that's not really her field.

 8                MR. SHINE:    Well, it seems to be because, Your Honor,

 9    if I might, with all respect, she seems to have an agenda or --

10    I'm not saying that sarcastically.        I want to know if she

11    believes prison is an appropriate sanction for violent criminal

12    behavior.    If she says no --

13                THE COURT:    I don't know whether that's a question

14    properly addressed in this particular case.         I mean, I'm the

15    one who has to decide that.

16                MR. SHINE:    I understand that.    I know you are

17    listening to me.     I know you are listening to Attorney Hedges,

18    and I know you are listening to this witness here.          I just want

19    to know this person's opinion.

20                THE COURT:    But her opinion on that is not

21    particularly relevant to the reason she was called, which has

22    to do with how Meridian House deals with its constituents, its

23    residents.

24                MR. SHINE:    But if she were to answer the question

25    hypothetically and say "I don't believe prison is ever
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 33 of 46
                                                                             33




 1    appropriate for anybody," I think that's something you should

 2    know.

 3                   THE COURT:    Should I know that?

 4    A.      That's not accurate.

 5    Q.      I asked you a question.         Do you think it's appropriate in

 6    any situation?

 7    A.      Yes.

 8    Q.      Is it appropriate in this situation?

 9    A.      No.

10    Q.      Why is that?

11    A.      Because I do believe that Mr. Carter has made some

12    tremendous changes in his thinking, and I just think that right

13    now is an opportunity for Mr. Carter to show society.

14    Q.      What happened the last 45 years?

15    A.      I don't believe the treatment was appropriate.

16    Q.      So twice he's been on probation with supervised release in

17    this Court, this very building, for bank robbery, 19 months and

18    151 months, and he has not had the proper treatment?

19    A.      It appears that way.

20    Q.      But you are able to?

21    A.      It appears that we have.

22                   MR. SHINE:    Nothing.

23                   THE COURT:    Anything else, Ms. Hedges?

24                   MS. HEDGES:   No, Your Honor.

25                   THE COURT:    Thank you very much, Ms. Hanton.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 34 of 46
                                                                           34




 1               Anybody else?

 2               MS. HEDGES:     No, Your Honor.

 3               THE COURT:    I will hear the defense recommendation,

 4    please.

 5               MS. HEDGES:     Your Honor, our recommendation is time

 6    served, which is the time that Mr. Carter has been in custody

 7    before his prior sentencing date, to be followed by a long term

 8    of supervised release.

 9               THE COURT:    We have a problem with that.

10               MS. HEDGES:     Yes.

11               THE COURT:    The statute only allows a three-year

12    period of supervised release.

13               MS. HEDGES:     Yes.

14               THE COURT:    Anything above that would be illegal.

15               MS. HEDGES:     So, well, a three-year period of

16    supervised release is in fact a long term of supervised

17    release.

18               THE COURT:    There is one possibility, if one were to

19    go down this road, which is probation, not to give him credit

20    for time served but probation could be five years.

21               MS. HEDGES:     Yes.   Well, that possibility, because it

22    would allow for a longer term of supervision, that may be a

23    better plan because it would allow for a long sustained period

24    of supervision.     We would also ask that he be ordered to engage

25    in intensive drug treatment during this period.          We would also
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 35 of 46
                                                                            35




 1    ask that he be ordered to participate in the Restorative

 2    Justice Program that is now offered by Probation.          I think the

 3    next one is in March of this year.

 4               THE COURT:    I'm sorry.    Which program?

 5               MS. HEDGES:    The Restorative Justice Program that is

 6    offered by Probation.      I think in Mr. Carter's case --

 7    Mr. Carter actually has talked in the past about thinking about

 8    the harms he's caused the people, like tellers, and I think

 9    that that would be an opportunity for him to delve more deeply

10    into that work.

11               And to be clear, Your Honor, there are a few things

12    that the Government and -- many things, actually, that the

13    Government and we agree on, and that is that we must do what we

14    can do, that it is Your Honor's job to protect the public.         The

15    other thing that we agree on is that Mr. Carter has had -- to

16    use the Government's word -- a prolific criminal record.         He

17    was criminalized from the time he was eight years old when he

18    first started with the crime.       He was then charged with another

19    crime when he was ten years old for robbing people for small

20    amounts of money.     He was then sentenced by a state court judge

21    for 15 years to go to an adult prison for a crime he committed

22    when he was 15 years old.       Thankfully he was paroled, but not

23    before he was sent as a teenager to prison with adults.

24               So, yes, it is this Court's job to protect the public.

25    One thing that we disagree on, and one thing that seems to be
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 36 of 46
                                                                              36




 1    in Mr. Carter's case, when Your Honor thinks about

 2    individualized sentencing, one thing that seems to be

 3    abundantly clear is that when you think about the purposes of

 4    punishment, what was done historically relative to Mr. Carter

 5    has not worked.     It has not worked specifically to deter him.

 6    It has not worked to rehabilitate him.         It has only put him in

 7    environments which have accelerated his misery, frankly,

 8    exacerbated his disease, and made him more of a public safety

 9    threat.

10               So the choice that confronts Your Honor is a very

11    difficult one, which is a choice between sort of incapacitating

12    -- and that for purpose of punishment is a real one --

13    incapacitating Mr. Carter for, he's 61 years old, for the rest

14    of his life.    Or a choice of adopting the path that he has

15    given himself over to that appears to be for the first time

16    actually protecting the public, which is -- and it is something

17    that he has never done before, which is long term, intensive

18    residential treatment in a community of people who are

19    similarly struggling and similarly committed to addressing

20    their disease.     And this, when we talk about protection of the

21    public, is what is working.

22               Mr. Carter -- Your Honor took a risk when we came to

23    sentencing on the first day and -- on the first sentencing date

24    and I asked Your Honor to continue the sentencing.          Given his

25    history, he could have -- yes, he could have walked away from
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 37 of 46
                                                                                  37




 1    the program.    In fact, you know, that was possible, maybe even

 2    probable, because when we're under the -- when people are under

 3    the -- using their disease as thinking for it, then they aren't

 4    thinking about that warrant in advance.         They are thinking

 5    about satisfying their craving, but he didn't.

 6               And as I said in my memo, he made a choice.            I think

 7    it's for 307 days, 307 days he made a choice to stay in that

 8    program, in a program where he can't even speak to the

 9    counselors, he can't argue with the counselors without asking

10    for permission.     This is a grown man who has to ask for

11    permission to go into a store to get gum.         And he stayed with

12    that.   And he did the work and he didn't leave, and he hasn't

13    committed another crime, and that process -- and we've heard

14    from the director of the program who spoke to him, who knows

15    him individually, that she saw him break down and do the work

16    and confront the harms that he's done.         That is not going to

17    happen if he goes to jail for 151 months.         That is not going to

18    happen if he goes to jail for three years.

19               What is going to happen is the same thing that has

20    always happened when we sent him to jail.         He's going to be put

21    back in an environment where he has little treatment.             He's

22    going to be put back in an environment where he's stigmatized

23    as a criminal, and he's going to be put back in an environment

24    where he's marginalized from his support community.              His

25    community, Your Honor, who is here today, are his treatment
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 38 of 46
                                                                              38




 1    providers and the people he lives with every day.          And these

 2    are participants in the program who are all here, who

 3    petitioned the program, in fact, in our exhibit to the latest

 4    sentencing memo, who petitioned the program to come and support

 5    him.   And it's not easy to live day to day to day with other

 6    people who are struggling with their disease.          I'm sure

 7    everyone doesn't get along all the time, right?          So, but

 8    they're here.     These are the people he lives with.       These are

 9    the people he's working with.

10               So we would ask Your Honor to continue to allow

11    Mr. Carter to continue the path that he's on, the path that is

12    serving the purposes of punishment, that is protecting the

13    public, that is protecting the public more than any other path

14    that he's been on in the past.        And if Your Honor believed that

15    a sentence of five years of probation is appropriate and will

16    advance for purposes of punishment, then we would agree with

17    that determination and ask Your Honor to allow Mr. Carter to

18    proceed in his work.

19               Thank you.

20               THE COURT:    Thank you.

21               Mr. Carter, do you wish to say anything?        I have read

22    your letter.    If it's easier for you to do this sitting down,

23    you are welcome to sit down.

24               THE DEFENDANT:    That's okay.

25               First, I want to thank Your Honor for giving me the
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 39 of 46
                                                                            39




 1    opportunity that you did.       I am extremely grateful for that.     I

 2    have some things today that I'm very not proud, you know, and,

 3    you know, I know I can't change the past, but, you know, for

 4    that I am truly sorry.

 5               I just want you to know this has been the hardest work

 6    I've ever done.     You know, it is truly much harder than sitting

 7    in prison for me.     I've had to confront some things in my past

 8    and in my life today, not only my disease but also confront the

 9    fear that I have put in others over the years and the harm that

10    I must have caused.      I now know that in order to never harm

11    myself and, most important, others again, I will need the

12    constant support of people committed to sobriety and change.

13               It is the first time in my life that I have

14    surrendered to this reality.       You know, it is my hope that, you

15    know, that I can continue to do this so that I can not only

16    continue to heal myself but also repair some of the harm that I

17    caused humanity.

18               I want to thank you again, Your Honor, for this

19    opportunity, and, you know, part of -- the Meridian House is

20    just -- I can't speak highly enough about this program.

21    It's -- and I don't -- I don't -- I really don't know how that

22    house was chosen for me, but that house has changed me in ways

23    that even I can't believe.       It's just -- I don't know.      I just

24    want to thank Kim, thank all of my support here.          You guys are

25    awesome.    I love every one of them.      You are my family over
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 40 of 46
                                                                               40




 1    there.    I just can't thank you guys enough.       You guys have

 2    changed me.    You guys are just awesome, and I love all of you

 3    guys and you know that.

 4               COURTROOM GALLERY:     We love you, too.

 5               THE DEFENDANT:    I don't know.     I wish I could explain

 6    to you how the Meridian House works, but I can't.          It's just a

 7    process that is truly amazing, and I'm a person who I have came

 8    to trust in that process because it has worked for me.             I don't

 9    know.    I'm just truly grateful today, Your Honor.

10               And, you know -- and, again, I can't say how sorry I

11    am for the things I've done.       You know, I had to take a serious

12    look at that, and I just -- I work on it every day.              I continue

13    to work on it.

14               Thank you.

15               THE COURT:    Thank you.    You know, sentencing is

16    incredibly hard, and the Government is right to talk about

17    punishment, and the statutes and the rules are right to

18    consider punishment.      But it seems to me that Mr. Carter --

19    well, Mr. Carter has been blessed in a number of ways, not only

20    through Meridian House but through his attorney who has, I

21    think, done much to make Meridian House a possibility for you,

22    who not only does a fantastic job of representing criminal

23    defendants but in fact runs our Criminal Justice Program for

24    the Court.    So we are grateful to her for many of the roles

25    that she plays that I think in the end will make us better
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 41 of 46
                                                                                41




 1    sentencers, if you will, than we otherwise would be.             It's a

 2    difficult and onerous task for sure.

 3               From what I can gather from your history, from the

 4    papers that have been given to me, the probation report and so

 5    on, you have had a disease for a very long time.          You have been

 6    addicted to drugs and then committed crimes later on in your

 7    life, bank robberies, in order to feed that disease.             And that

 8    in turn has resulted in many convictions and very long prison

 9    sentences including, I must say, a shameful sentence of 15

10    years when you were 15 or 17 years old.

11               I think Mr. Shine is right, that everything this Court

12    has been doing didn't work.       So why should we repeat what

13    didn't work?    And I'd also believe that to the extent that one

14    of my jobs is to protect the public, the public is better

15    protected by providing you with a continuing opportunity to

16    improve yourself, to continue your treatment, to continue your

17    path to better mental health, and to become at the age of 61 a

18    fully functioning human being.

19               So everybody agrees the public should be protected.              I

20    think the sentence I have in mind will protect the public.            It

21    is agreed that prison hasn't worked so why repeat that again.

22    And punishment can take many forms.        It is not merely sitting

23    in a jail.    It can be the hard work of learning about yourself

24    that Ms. Hanton talked about and even the harder work to change

25    oneself.    Sometimes age helps, and perhaps your being 61 years
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 42 of 46
                                                                                42




 1    old has made it in part easier for you to take that path rather

 2    than continuing with the way you have been.

 3               I note, also, that the sentence recommended by the

 4    Government would cost us somewhere in the vicinity of $430,000

 5    at today's prices.     That would almost certainly go up.          So I

 6    hope that this period of probation that you have had will set

 7    you on a path where you will not again rob banks, where you

 8    will not go back to drugs.

 9               I sentence you to a term of probation of five years.

10    That means that, in a sense, you don't get credit for the time

11    that you have served, but you would, if you go back to jail,

12    then you would probably get that back, but a five-year period

13    of probation.     There are a number of conditions.       There are the

14    regular conditions, the standard conditions, and the special

15    conditions including that you shall stay at Meridian House and

16    maintain your adherence to the rules and regulations of that

17    place until they decide, I assume in conjunction with you, that

18    you are finished with that.

19               Once you are done at Meridian House -- when you are

20    discharged at Meridian House, you shall live in a sober house

21    as they help you to find and as Probation approves.              You shall

22    participate in the Restorative Justice Program that is a

23    program of this Court, and you shall maintain treatment as

24    directed by Probation when you are no longer under the thumb of

25    Meridian House or any other such institution.
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 43 of 46
                                                                             43




 1                You shall not use any illegal drugs of any kind.         You

 2    shall not possess any such drugs, and "possession" doesn't mean

 3    you own them.     You can't hold them in your hot little hand.

 4    You can't tell somebody what to do with theirs.          You shall not

 5    possess, you shall not use any illegal drugs.          You may not

 6    possess or own any guns of any kind.        You shall not rob any

 7    banks during this time or ever again.        What did I miss?

 8                U.S. PROBATION:   Your Honor, we would add there's an

 9    order of restitution to the Santander Bank in the amount of

10    $6,129.

11                THE COURT:   Yes, that is included.     And a special

12    assessment of $100, also.       You have to pay that.

13                U.S. PROBATION:   Correct.

14                And, Your Honor, we would ask for the standard

15    condition associated with restitution, he has to pay the

16    balance of restitution according to a court-ordered repayment

17    schedule.    He is prohibited from incurring credit charges or

18    opening additional lines of credit while that's outstanding.

19    He shall provide the Probation Office with the request for

20    financial information which we share with the U.S. Attorney's

21    Office.

22                And, Your Honor, we would recommend that the period of

23    sober living would be 12 months that you have ordered, and if

24    for some reason the treatment providers and Mr. Carter decide

25    that 12 months is too long, they can certainly come back --
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 44 of 46
                                                                           44




 1               THE COURT:    You mean 12 months from now?

 2               U.S. PROBATION:    12 months following his discharge

 3    from Meridian House.      So he would be required to reside in a

 4    sober living residence for 12 months following discharge of

 5    Meridian House.     Certainly they can come and petition the Court

 6    to change that if that changes, but that would provide

 7    Mr. Carter with even an additional period of stability.

 8               THE COURT:    Okay.   So you shall pay restitution in the

 9    amount of, what is it, $6,129?

10               U.S. PROBATION:    And twenty-nine dollars.

11               THE COURT:    And you shall pay that in such

12    installments as Probation directs which they will determine

13    after they get going and find out what kind of jobs you can get

14    and how much money you can earn.        You shall also pay a special

15    assessment of $100 which the statute requires, and you shall

16    live in a sober house or equivalent after you are released from

17    discharge from Meridian House for a period of a year, which may

18    be subject to change if indeed you no longer need it, and

19    Probation will make that decision initially.          You also can come

20    back to the Court and ask the Court if you do not agree with

21    their decision.

22               To the extent -- during the period of time that you

23    still owe any part of the restitution, you shall not open any

24    bank accounts or credit charges -- credit accounts without

25    first getting permission from Probation.         If they need
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 45 of 46
                                                                            45




 1    financial information from you, you shall give it to them.          And

 2    what else?

 3               U.S. PROBATION:      And we share that information with

 4    the --

 5               THE COURT:    Yes.   Understand they will notify the U.S.

 6    Attorney's Office, which has a collection part, so long as you

 7    owe any money and if you are not paying.         I think that's it.

 8               There was no plea agreement in this case.         You have a

 9    right to appeal from the judgment of this Court, and I would

10    ask Ms. Hedges to file such a notice of appeal on your behalf.

11    And the Government's objections to the sentence are noted.          It

12    knows what to do with that.

13               I wish you well, and I thank all of you for your

14    informed and passionate presentations.

15               MS. HEDGES:    Thank you, Your Honor.

16               THE COURT:    Thank you.    Court is in recess.

17               (Adjourned, 11:04 a.m.)

18

19

20

21

22

23

24

25
     Case 1:17-cr-10170-RWZ Document 55 Filed 11/29/18 Page 46 of 46
                                                                       46




 1                      CERTIFICATE OF OFFICIAL REPORTER

 2

 3                     I, Linda Walsh, Registered Professional Reporter

 4    and Certified Realtime Reporter, in and for the United States

 5    District Court for the District of Massachusetts, do hereby

 6    certify that pursuant to Section 753, Title 28, United States

 7    Code that the foregoing is a true and correct transcript of the

 8    stenographically reported proceedings held in the

 9    above-entitled matter and that the transcript page format is in

10    conformance with the regulations of the Judicial Conference of

11    the United States.

12                          Dated this 29th day of November, 2018.

13

14

15                          /s/ Linda Walsh_______________

16                          Linda Walsh, RPR, CRR

17                          Official Court Reporter

18

19

20

21

22

23

24

25
